 560DECISIONS OF NATIONALLABOR RELATIONS BOARDDiamond National CorporationandLocal Union No.3-249,InternationalWoodworkers of America,AFL-CIO. Case 19-CA-4524-1June15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn November12, 1971, Trial Examiner GeorgeChristensen issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.General Counsel and theChargingPartyfiledbriefs in support of theDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, asamended, theNational LaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision'in light of the exceptions andbriefs and finds merit in Respondent's exceptions.Accordingly,the Board adopts the Trial Examiner'srulings and findings of fact,but rejects his conclu-sions and recommendations.Respondent has plants at Superior,Montana;Albeni Falls,Idaho; andCoeur D'Alene,Idaho.Employees at all three plants are representedby localaffiliates of InternationalWoodworkers of America,AFL-CIO (IWA).The collective-bargaining contract covering em-ployees of the Superior plant contains the followingrelevant provisions(the contracts at the other twoplants contain identical provisions):ARTICLE 14-STRIKES AND LOCKOUTSSection 1.At no time shall employees berequired to act as strikebreakers or go throughpicket lines or armed guards . . . .Section 2. If the Plant is affected by any labordispute, both parties agree to do all that is feasibleto bring about a prompt and fair settlement . .. .Section3. Irrespective of all other provisions ofthis Agreement,it is understood and agreed thatthe Union will notify the Company in writing notless than ten (10) consecutive calendar days inadvance of the date and time that any strikeaction is to be commenced. Under no circum-stances shall such notice be given until after:first-ameeting has been held between topmanagement of [Respondent] and Western StatesRegional Council of [IWA] . . . and the UnionIWe correct the fourthdate in fn10 of the TrialExaminer'sDecision toread September 15 rather than September 24being dissatisfied with the results of that meeting,then, second-the Union requests the interven-tion of the Federal Mediation and ConciliationService and either that Service has advised bothparties in writing that it refuses to assert jurisdic-tion or that Service has had the opportunity ofholding at least one meeting of the parties in aneffort to resolve the dispute involved. [Emphasissupplied.]ARTICLE 18-GRIEVANCE PROCEDURESection 1. In the event there be any dispute asto the interpretation of any provision of thisAgreement, or any grievance arising out of theoperation of this Agreement, the matter shall bereferred to the Shop Committee immediatelySection 3. It is agreed that during the period ofthisAgreement there shall be no strikes, cessationof work, picketing, or lockouts, until the proce-dures specified in this Article have been exhaust-ed.InAugust 1969, Respondent let a contract forremodeling work at the Superior plant to a nonunioncontractor. Respondent set up a reserved gate for thecontractor's employees. A local of the CarpentersUnion began to picket both the main and the reservegates.Respondent's employees refused to cross thepicket line. At a meeting with union representatives,Respondent took the position that the employeeswere on strike in violation of section 3 of article 18 ofthe collective-bargaining contract. The union repre-sentatives,on the other hand, asserted that theemployees were exercising their right not to cross apicket line as guaranteed in section 1, article 14 ofthe contract. Thereafter, Respondent sent the Uniona letter, with copies to employees, outlining possiblelegal remedies for the alleged breach of the no-strikeclause, but urging the employees promptly to returnto work and promising no reprisals if the employeesdid so. The picket line was removed the followingday, and the employees returned to work. There wereno reprisals.Somewhat similar incidents took place at theAlbeni Falls plant on September 11 and at the Coeurd'Alene plant on September 15. The same sequenceof events occurred: stranger pickets appeared attheseplants;Respondent's employees refused tocross the picket lines; Respondent wrote letters to theUnion and the employees outlining possible legalsteps to remedy the alleged breach of the no-strike197 NLRB No. 80 DIAMOND NATIONAL CORPORATIONclause; pickets did not appear on the following day;and the employees then returned to work. However,at the Coeur d'Alene plant Respondent took a firmerstance. In the letter to employees of that plant itthreatened to discharge all employees who did notreport for work. It also imposed 2-day disciplinarylayoffs on three union stewards who were active inencouraging employees not to cross picket lines.On September 14, Respondent received reportsthat the stranger pickets who had earlier appeared attheAlbeni Falls and Coeur d'Alene plants weregoing to picket the Superior plant. On September 15,Respondent dispatched a letter to the Union and theemployees of the Superior plant reading as follows:Gentlemen:We have heard rumors that roving pickets, onstrike from a Diamond National Plant at Marys- -ville,Californiawhere a lumber and sawmillworkers' union is involved, may establish a picketline at our Plant tomorrow. If such a picket line isestablished and our Superior employees choose to"honor" it, such action will constitute a mostserious violation of our Working Agreement withyour Union.The Agreement makes it completely clear thatyou are not to strike our operation except undercertain spelled out procedures. We believe that astrikeunder circumstancesmentioned abovewould completely violate our Working Agree-ment, in which event our attorney has indicatedthatwe might take any or all of the followingcourses: (1) sue your Union and its leadership fordamages occasioned by the illegal strike; (2) seekan injunction to bar such strike action; (3) fileunfair labor practice charges against your Unionand its leadership, for taking such action withoutprior negotiations and following the steps re-quired by our Working Agreement; (4) terminateall employees or just the leaders for engaging inconduct in violation of our Working Agreement;(5) terminate the Working Agreement because ofits violation.In the event our employees go on strike under thecircumstances first above mentioned, they willhave subjected the Union and themselves topossible legal action.Marysville strikers did not appear to picket at theSuperior plant. Employees reported to work as usual,and Respondent took no action against employeeson the basis of the letter.The complaint alleges only that Respondentviolated Section 8(a)(1) by the September 15, 1969,letter to the Superior plant employees and theUnion.2 The Trial Examiner found that section I of2The earlier letters were also the subject of unfair labor practice charges,but these were withdrawn after the Regional Director refused to issue561article 14 of the collective-bargaining contract givesemployees the right to refuse to cross a picket line;that section 3 of article 14 and section 3 of article 18are applicable only to disputes between the Unionand Respondent respecting benefits for the Superiorplant employees; that Respondent erroneously statedin itsSeptember 15 letter that employees who refusedto cross the stranger picket line at the Superior plantwould thereby breach the existing collective-bargain-ing contract and expose themselves to legal liabilityand disciplinary action; and that thereby Respon-dent interferedwith,restrained,or coerced itsemployees in their contract and Section 7 rights inviolation of Section 8(a)(1) of the Act. Respondentdisputes theTrialExaminer's interpretationofarticles 14 and 18 of the contract. It contends thatthese two articles are independent of one another;that the introductory words of section 3 of article14-"Irrespective of all other provisions of thisAgreement"-emphasize that this provision is tohave paramount status in the labor agreement; thatrefusal to cross a stranger picket line is a strike andsubject to the delayed procedure set forth in section 3of article 14; that the September 15 letter correctlystated that the strike was a violation of the bargain-ing agreement and correctly described the steps thatRespondent might take to remedy the situation; andthat consequently the letter was not violative ofSection 8(a)(1).It is apparent that the dispute between the parties isentirely over the meaning of articles 14 and 18 of thebargaining agreement.There is no question ofantiunion animus on the part of Respondent insending the September 15 letter to employees and theUnion. Each party believed in good faith in its owninterpretation of the agreement. Nothing ever hap-pened as the result of Respondent's sending theletter.Pickets did not appear at the plant as feared.No employee refrained from reporting to work. Noemployee was disciplined. What we are asked to doin essence is to issue an advisory opinion as to themeaning of certain clauses in a collective-bargainingagreement.Although the Board has authority toconstrue a collective-bargaining agreement wherenecessary to determine whether an unfair laborpractice has been committed,3 we do not believe thatthis is an appropriate case for such determination.The interrelationship of articles 14 and18 is not asclear to us as it appears to have been to the TrialExaminer. There is a paucity of evidence as to theintent of the parties in incorporating these articles inpresent and past collective-bargaining agreements.The current bargaining contractwill terminate in afew months. At that time the parties themselves willcomplaints based thereon.3NLRB v C& C PlywoodCorporation,385 U S 421 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe able to clear up any misunderstanding as to themeaning of the articles. Meanwhile, no' employee ofthe Superior plant has been affected adversely by theSeptember 15, 1969, letter. In these circumstances,we do not believe that it would effectuate the policiesof the Act for the Board at this time to attempt toresolve themeaning of the contract clauses indispute. Accordingly, we shall dismiss the complaint.FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe commerce facts and the qualifications at allpertinent times of the Company as an employer engaged incommerce in a business affecting commerce and the Unionas a labor organization within the meaning of Section 2(2),(5), (6), and (7) of the Act are conceded by the parties andthe Trial Examiner so finds.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Trial Examiner:On July 8 and 9.1971, theTrial Examiner conducted a hearing at Superior,Montana, to try issues raised by a complaint issued onMay 11, 1970, based upon a charge filed by the Union onSeptember29, 1969. Thecomplaint alleged that DiamondNationalCorporations violated Section 8(a)(1) of theNationalLaborRelations Act, as amended,(hereafter theAct) by sendinga letter dated September15 to LocalUnion No. 3-249,International Woodworkers of America,AFL-CIO,2and distributing copies thereof to its Superioremployees representedby the Unionwhich allegedlythreatened those employees with discharge and both theUnion and those employees with legal action in the eventthe latter honored a picket line the Company anticipatedwouldbe set up byanother union at Superior the followingday 3The Companyconceded sending the letter but deniedany violation of the ActAll parties appeared by counsel and were afforded fullopportunity to adduce evidence,examine and cross-exam-ine witnesses,argue, and file briefs. Briefs were filed by theGeneral Counsel,theUnion,and the Company.Based upon his review of the entire record,4 observationof the witnesses,perusal of the briefs and research, theTrialExaminer enters the followingHereaftercalled the CompanyzHereafter called the Unionor IWA Local 3-2493Add 1969 toall further date references omitting the yearII.THE ALLEGED UNFAIR LABOR PRACTICEA Background and Related Events precedingthe September 15 Letter1.The Company'soperationsThe Company'sNorthwest Lumber Division consists ofthree lumber manufacturing and distribution plants locat-ed at Superior,Montana,Albeni Falls, Idaho,and Coeurd'Alene,Idaho. The employees at all three plants arerepresentedby localaffiliates of InternationalWoodwork-ers of America,AFL-CIO (hereafterIWA). IWA Local3-10 represents the employees at the twoIdahoplants andIWA Local3-49 represents the employees at the Montanaplant.2The first "stranger" picketingincident-SuperiorIn early August 1969, the Company contracted forremodeling work at its Superior plant with Rolie MachineWorks, a nonunion construction contractor. The Companyset up a reserved gate for the Rolle employees to enter theplant premises about a block and a half beyond the mainemployee gate. On August11, afterprevious efforts by itsbusiness representative to persuade the Company tosubstitute a union contractor for Rolie were unsuccessful,CarpentersLocal 28 (of Missoula,Montana) beganpicketing both themainand Rolle gates The Superioremployees refused to cross the picket line.Inmeetings with the Company before and after thecommencement of picketing, representatives of the Unionexpressed sympathy for Carpenters Local 28's cause, andcompany representatives stated it was none of the Union'sbusiness.At the latter meeting (called the same daypicketing started), the Company took the position that the4The Company motion to correct the record, without opposition, isgranted The corrections appear in Appendix A [Omitted from publication I DIAMOND NATIONAL CORPORATIONSuperior -employeeswere on strike and therefore inviolation of the currently effective company-union con-tract 5 The union representatives protested there was nostrike, those of its members who so chose simply wereexercising their rights to refrain. from crossing the picketlineforwhatever reason personallymotivated them(principle, sympathy, fear, etc ).Later that same day, the Company delivered a charge tothe Board's Regional Office alleging Carpenters Local 28'sviolation of the secondary boycott provisions of the Act,served a copy on that organization, and delivered a lettertoClarenceWright, president of the Union. After settingout its recognition of the identity of the picketingorganization and the objectives of that organization, theCompany's letter stated that:Our currentWorking Agreement with your Unionmakes it totally and completely clear that your LocalUnion is not to strike our operation except undercertain spelled out procedures.We regard the strikethat took place this morning to be totally andcompletely in violation of our Working Agreement.Our attorney has indicated that we may take any or allof the following courses: (1) Sue your Union, and alsoits leadership, for damages occasioned by this illegalstrike,. (2) Seek an injunction to bar this strike, (3) Fileunfair labor practice charges against your Union andits leadership, for taking this action without priornegotiations and following the steps required by ourWorking Agreement; (4) Terminate all employees (ordust the leaders) for engaging in conduct in violation ofourWorking Agreement; (5) Terminate the WorkingAgreement because of its believed breach.We prefer to take none of these courses because werather imagine that this whole affair probably caughtyour Union and our employees by surprise, whichresulted in some confusion and a lack of understandingas to what should be done As a consequence, if ouremployees return to work forthwith and your Union nolonger continues this action, which is for all practicalpurposes a strike contrary to our contract, we willsimply forget the whole affair and look upon it as anunfortunate misunderstanding.Copies of the letter were mailed to the Union's members.Wright and other representatives of the Union appearedin the vicinity of the picket line throughout the day. Wrightand another union representative admittedly told employ-eeswho inquired that they were not going through thepicket line (Wright and all other officers and representa-sWhile the record does not disclose that the Company specified thesections of the contract on which it relied, it is apparent that it relied eitheron sec 3, of art 14, which providesIrrespective of all other provisions of this Agreement, it is understoodand agreed that the Union will notify the Company in writing not lessthan ten (10) consecutive calendar days in advance of the date and timethat any strike action is to be commenced Under no circumstancesshall such notice be given until after first-ameeting has been heldbetween the top management of Diamond Lumber Division-North-west,Diamond National Corporation, through its Industrial RelationsDepartment or representative and representatives of the Western StatesRegional Council of the International Woodworkers of America (suchas provided in Section I of Article I8-Grievance Procedure), and theUnion being dissatisfied with the results of that meeting, then,second-the Union requests the intervention of the Federal Mediationand Conciliation Service and either that Service has advised both563tivesof the Union are full-time company employees).WhileWright testified that he was advised the eveningbefore picketing commenced by Carpenters Local 28 of itsintent to picket the next day and that he telephoned anumber of the Union's members to inform them a picketlinewould be at the plant the next day and told them hepersonally did not intend to cross it, there is no evidencethe Company was aware of these conversations prior toSeptember 15.Pickets did not appear the next day and all employeesreported for work. There were no reprisals.3.The second "stranger" picketingIncident-Albeni FallsCarpenters Local 2687 called an economic strike at theCompany's Marysville, California, plant on about August18.On September 11, in furtherance of that dispute, itplaced pickets outside the Alberti Falls employeeentrances.The Albeni Falls employees refused to cross the picketline.The Company promptly (the same day) delivered a letterto George Dimico, executive vice president of IWA Local3-10, which, after stating that:We believe your observance this morning of picket-lines established at our Albeni Falls plant by personspurporting to be employees of our Company atMarysville,California,constitutedamost seriousbreach of our Working Agreement with your Union.7continuedwith a second and third paragraph almostidentical to the two paragraphs of its letter to IWA Local3-249 reproduced above (sec. II, A, 2). Copies of the letterwere distributed to employees who could be reached.Representatives of IWA Local 3-10 were observed in thevicinity of the picketline atvarious times during the dayTwo stewards went into the plant to advise two employeeswho went to work before picketing started of the presenceof the pickets. The two employees left workPickets did not appear thenextday and all employeesreported for work. There were no reprisals.4.The third "stranger"picketingincident-Coeur d'AleneCarpentersLocal2687picketsnextappeared, onSeptember 15, at the Company's Coeur d'Alene plant. Theemployees refused to cross the picket line.parties in writing that it refuses to assert jurisdiction or that Service hashad the opportunity of holding at least one meeting of the parties in aneffort to resolve the dispute involvedor on sec 3 of art 18,which providesIt is agreed that during the period of this Agreement there shall be nostrikes, cessation of work,picketing,or lockouts, until the proceduresspecified in this Article have been exhaustedor both6 Sec I of art 14 provides thatAt no time shall employees be required togo through picket linesrThe contracts between the Company and IWA Local 3-10 covering theAlbeni Falls and Coeur d'Alene plants contain language identical to that ofthe Company-IWA Local 3-249 contract reproduced in this Decision Allthree contracts were in full force and effect at all times pertinent to this case 564DECISIONS OF NATIONALLABOR RELATIONS. BOARDThe Company again dispatched a letter, again to GeorgeDimico, again asserted its claim of contract breach, againrepeated the courses it believed open to it because of thealleged breach, but closed with a far different paragraph,i.e.;Under the circumstances it is quite probable we willdischarge all employees who do not report for work ontheir scheduled shift on Tuesday, September 16, 1969.Copies of the letter were distributed to those Coeurd'Alene employees who could be reached.The evidence is iundisputed that several IWA Local 3-10stewards were present for a considerable time near thepicket line; that one of the stewards, Oscar Peterson,provided refreshments for the Marysville pickets from theback of his pickup truck and had a brief conversation witha railroad employee (a railroad spur runs into the plant).Three company officials testified that they saw three IWALocal 3-10 stewards 8 distributing leaflets to Coeur d'Aleneemployees prepared by Carpenters Local 2687 stating thatorganization's version of the merits of its dispute with theCompany and saw such leaflets in Peterson's pickup.Peterson testified the only leaflets in his pickup werethrown there by employees, that they were stored in anauto owned by one of the Marysville pickets prior todistribution, that only ' Marysville employees distributedleaflets,and that he answered the railroad employee'sinquiries concerning the identity of the picketing organiza-tion and its reasons for picketing. Peterson's testimony tothe absence of leaflet storage in his pickup and no leafletdistribution by any IWA Local 3-10 steward, representa-tive, or member was corroborated by steward Jesse Root.While Peterson further testified that the IWA Local 3-10stewardsemployed at Coeur d'Alene met with theMarysville pickets the night before picketing commencedand expressed sympathy for the cause of the Marysvillestrikers, there is no evidence the Company had anyknowledge of this prior to September 15.Pickets did not appear the next day and the employeesreported for work.IWA Local 3-10 stewards Peterson, Root, and Felts weregiven 2-day disciplinary layoffs for alleged overzealoussupport of the Marysville pickets at the picket line whenthey reported for work. The Union processed grievancesthrough the grievance procedure short of strike actionswithout success.No other action was taken by theCompany against the Coeur d'Alene employees, noragainst IWA Local 3-JO.B.The September 15 Letter-SuperiorThe Company anticipated that the Marysville picketswould next appear at Superior, since rumors to that effectwere picked up by its supervisors at the time of the Coeurd'Alene picketing.The evening of September 14, a motel operator atSuperior telephoned the Company's plant manager at his8Oscar Peterson, Jesse Root, and Henry Felts9The grievance procedure is open-ended, i e, it does not contain anarbitration provisionThe two IWA locals therefore have a choice either tostrike over a grievance which has not been resolved to their satisfaction inthe discussion steps of the grievance procedure (after complying with sec 3of art 14) or accepting the last company answerhome in Superior to inform him that four strangers givingMarysville,California, addresses had registered in andwere meeting with Clarence Wright, IWA Local 3-249'spresident.The following morning, the plant manager prepared andcaused the delivery to Wright of the letter on which thecomplaint in thiscase isbased. Copies of the letter werecirculated to the Superior employees. The letter noted theCompany's receipt of rumors that members of CarpentersLocal 2687 who were on strike against the Company atMarysvillemight appear at the plant the following day(September 16), and asserted that:If such a picketline isestablished and our Superioremployees choose to `honor' it, such action willconstitute a most serious violation of our WorkingAgreement with your Union.The letter then repeated the standard paragraph of allfour letters to IWA Locals 3-10 and 3-249, seting out thecourses the Company claimed it had open to it in view ofthe asserted breach (see first quoted paragraph of theAugust 11 letter set out in sec. II, A, 2, above), and closedwith the statement that:In the event our employees go on strike under thecircumstances first above mentioned, they will havesubjected the Union and themselves to possible legalaction.Pickets did not appear at the plant on September 16 orsubsequently. There was no interruption of production.C.The IWA ChargesIWA Locals 3-10 and 3-249 filed simultaneous chargeswith the region over all the company responses to the three"stranger" picketing incidents and anticipated "stranger"picketing incident at Superior just noted.ioThe Region issued a complaint over the September 15letter and suggested the charges over the other picketingincidents be withdrawn by the two unions; they werewithdrawn.D.Contentionsof theParties1.The General Counsel and the UnionThe General Counsel and the Union argue that employ-ees who refuse to go through the picket line of a "stranger"labor organization (because of sympathy for the picketingorganization's objectives, or as a matter of principle, orthrough fear of retaliation) engage in concerted activityprotected by Section 7 of the Act and therefore either thethreat or levy of punitive action against either employeeswho so refuse or the labor organization which representsthem violates Section 8(a)(1) of the Act.They further contend that the September 15 letter sentby the Company to its Superior employees and their Unioncontains threats against both the employees and the Unionfor the anticipated exercise by the Superior employees oftoDispatchof the September 15 letter led to the charge and complaintwith whichwe are hereconcerned (Case 19-CA-4524-1); the August I Iincident figured in the charge filed by IWA Local 3-249 in Case19-CA-4524-2, the September I I and 24incidents figured in the chargefiledby IWA Local 3-10 in Case 19-CA-4524-3 DIAMOND NATIONAL CORPORATIONtheir rights under Section 7 of the Act and is thereforeviolative of Section 8(a)(1) of the Act.2.The CompanyThe Company argues that when the Union, representingemployees covered by a collective agreement, enters intoan agreement requiring the completion of several stepsprior to calling a strike against the Company, this requiresthe employees to go throughanypicket line, without regardto who pickets or what dispute precipitates the picketing,until the Union has exhausted all of the steps in question.The Company contends that section 3 of article 14 of thecurrent working agreement between IWA Local 3-249 andthe Company (and the same language in current workingagreements between IWA Local 3-10 and the Company)so requires and therefore the Company's statements in theSeptember 15 letter simply (and accurately) express itslegal rights and remedies under the contract.The Company further contends that, in any event, itsSeptember 15 letter does not contain any languageconstituting a threat violative of the Act.The Company does not argue that the no-strike ban ofsection 3, article 18 of the company-union agreement andtheCompany-IWA Local 3-10 agreements require theemployees covered by those agreements to cross "stranger"picketlines,recognizing that the section 3, article 18 barapplies only to section 1, article 18 employee grievancesover company interpretation or application of the agree-ment.ii3.The General Counsel-Union rejoinderThe General Counsel and the Union argue that bothsection 3, article 14 and section 3, article 18 of thecompany-union agreement are inapplicable to "stranger"picketing situations, that the former applies to economicdisputes between the Union and the Company over therates of pay, wages, hours, or working conditions of theSuperior employees and the latter applies to Superioremployee grievance disputes over their discipline, rates ofpay,wages, hours, or working conditions wherein theemployee grievance raises questions concerning the Com-pany's interpretation or application of the contract; andthat the Company's claimed interpretation of section 3,article 14 is completely inconsistent with, and wouldcompletely negate, the thrust of section 1, article 14, whichguarantees to Superior employees (and employees coveredby contracts between the Company and IWA Local 3-10,which contain the same language) the right to refrain fromcrossing picket lines.4.The Company's rebuttalThe Companycontends that there is no inconsistencyiiAs the UnitedStates DistrictCourt for Maryland notedin a similarsituation,(General Cable Corp v IBEW Local 1644,decided July 30, 1971,77 LRRM 3053), "The only grievanceor dispute between theCompany andLocal 1644 istheresultof the strike andnot the causeof the strike"(Emphasis added) The Courtwent on topoint out thatwhile the contractrequired that an employeeor union grievanceover a company levy ofdisciplinarypenaltiesfor employee refusal tocross a picket line and/orun.on encouragementthereof besubmitted to the contract grievance565between section 1 and 3 of article 14, section 3 simplyrequires exhaustion by the Union of all steps listed thereinbefore the employees may exercise their section 1 rights.E.Analysis and ConclusionsThe picket line provision (section 1, article 14) has beenin successive contracts between the Company and theUnion since at least 1953; the notice, joint discussion,FMCS referral, and 10-day strike notice provision (sec. 3,art. 14) have been in their successiveagreements since1961.The Union followed the steps of section 3 of article 14 ononly one prior occasion-prior to calling an economicstrike in 1962.The only "stranger" picketing incidents which haveoccurred since 1962 are those described in this Decision. Ineach of these incidents, the Union and its sister Local,IWA Local 3-10, have asserted the employees' right undersection 1 of article 14 to refrain from crossing picket linesand the inapplicability of section 3 of article 14. TheCompany has asserted that by such action its employeesand the two unions were in violation of the latter provisionand subject to punitive action.In a case involving two locals of the Brewery WorkersUnion and Falstaff Brewing Company,Falstaff BrewingCo. v. Lindberg,Parish of Orleans, La. Civil District Court,42 LRRM 2228, Local 130 went on strike in an economicdispute against Falstaff at Galveston, Texas. At a laterdate, representatives of the International Union assistedLocal 130 when it picketed Falstaff's New Orleans plant.The New Orleans employees were covered by a contractwith both the International Union and its Local 158. Thatcontract provided,inter aba,that "Employees shall not berequired to cross picket lines ...." The New Orleansemployees refused to cross Local 130's picket line. Thecourt ruled that inasmuch as the New Orleans employees"had a contractual right to refuse to cross the picket linethe employees did not violate the contract byrefusing to cross and the International Union did notviolate the contract by assisting Local 130 in its picketingactivities at New Orleans.The company-union contract here has similar language;the anticipated picketing organization is similar (a "strang-er"organization); for a similar object (to secure afavorable contract at another plant); the anticipatedreaction of the Unionis similar(encouragement of theemployees to exercise their contractual right to refrainfrom crossing the picket line); and the anticipated reactionof the employeesissimilar(to honor the picket line).However, a finding of section 3, article 14 inapplicabilitymust lie before section 1 of article 14 can be given suchsway. The Trial Examiner does so find and conclude, forthe following reasons.In this case the Company knew it was threatened withprocedure and barred resort tostrike action over such grievance, thegrievanceprocedure and accompanyingstrike bandidnotapply to acompany grievanceagainst itsemployees and the Unionrepresenting themoverthe former's refusal to cross a stranger picket line and/or unionencouragement thereof That reasoning applieswithequal force here To thesame effect, seeWashington-BaltimoreNewspaper Guild, Local 35, etc,186NLRB No 133 566DECISIONSOF NATIONALLABOR RELATIONS BOARDpossible picketing by Carpenters Local 2687 of its Superiorfacilities in furtherance of that Local's strike against theCompany to secure improved economic benefits for theCompany'sMarysville employees. It knew it was notthreatened by a strike by IWA Local 3-249 to secureimproved economic benefits for its Superior employees.In the judgment of the Trial Examiner, section 3 ofarticle 14 and section 3 of article 18 both were and areintended to preclude IWA Local 3-249 from calling astrike against the Company before discussing and attempt-ing amicably to resolve disputes betweenIWA Local 3-249and the Company over issues whereinIWA Local 3-249strikes and picketsto secure some benefit or relieffor theSuperior employees.The strained nature of the Company's asserted interpre-tationbecomes evident from a mere recitation of itsapplication to the anticipated situation: (1) stranger picketsappear; (2) employees register with the Union theirobjection to crossing the picket line; (3) the Union seeksand secures a conference with the Company (while theobjecting employees cross the picket line); (4) the Union,following the conclusion of the meeting with the Company,addresses a request to the FMCS requesting its interven-tion and awaits a written reply declining to come in orparticipates in at least one meeting with the Companyunder FMCS auspices (the objecting employees continueto cross the picket line); (5) following receipt of writtenFMCS declination or one meeting under its auspices, theUnion serves a 10-day notice on the Company declaringthat the objecting employees still object to crossing thepicket line (the objecting employees still cross the picketline for the ten-day period); (6) finally, on expiration of the10-day notice period, the objecting employees exercisetheir section 1, article 18 (and Sec. 7 of the Act) right andcross the picket line.In practical effect, this application of section 1, article 18reduces it to absurdity and, in the Trial Examiner'sjudgment, was neither intended nor contemplated by theparties.While there is a line of cases"- which hold thatemployees engage in unprotected conduct when theyrespect a "stranger" picket line and the contract betweentheir employer and union representative contains no-strikeand arbitration provisions, these cases are distinguishablefrom this situation and, in any event, are countered bymore persuasive authority on cases more closely analogousto the instant situation.13Another line of cases, 14 which apparently stands for theprinciple thattheUnionmay be exposed to legal liabilitywere it to encourage, authorize, sanction, or, ratifyCarpenters Local 2687's strike and join therein (which ispurely speculativewith regard to the September 15incident), still would only exposeIWA Local 3-249to legal12Teamsters Local 79 v N L R B (Redwing Carriers),(C A D C ), 325F 2d 101 1, cert denied 377 US 905,N LR B v L G Everist,(C A 8), 334F 2d 312,Local 12419, District 50, United Mine Workers (National GrindingWheel Co, Inc),176 NLRB 62813Montana-Dakota Utilities,189 NLRB No 111,Hoffman Bev Co,163NLRB 981,N L R B v Coast Delivery Service,(C A 9), 437 F 2d 264,N L R B vSwain &Morris Const Co,(C A 9), 431 F 2d 861;N L R B vDifco Laboratories,(C A 6), 427 F 2d 170,N LR B v So Greyhound Lines,(C A 5), 426 F 2d 1299,NLRB v Alamo Express,430 F 2d 1032,action andnotthose Superior employees who may wish toexercise their free and individual right under section 1 ofarticle 18 to refrain from crossing the anticipated picketline.15Based on the foregoing, the Trial Examiner finds andconcludes that the Company erroneously stated in itsSeptember 15 letter that those Superior employees whochose not to cross a picket line established by CarpentersLocal 3-2687 at Superior would thereby breach theCompany-IWA Local 3-249 agreement and expose them-selves to legal liability and other consequences therefor, upto and including discharge.It is therefore the conclusion of the Trial Examiner thatif the Company's September 15 letter to the Union and theSuperior employees contains language which may reason-ably be interpreted as having the effect of interfering with,restraining, or coercing its employees in the exercise oftheir section 1, article 14 rights under the contract and theirSection 7 rights under the Act, the Company therebyviolated Section 8(a)(1) of the Act.The sole remaining question is whether the September 15letter contained such language.The letter commences with an accurate statement offact-that the Company has heard rumors that rovingpickets from Carpenters Local 2687, which was on strike ata company plant in Marysville, California, might appear atthe Superior plant the following day.The next two sentences contain erroneous expressions ofthe Company's position: if the Superior employees honorsuch a picket line, they shall be violating the company-union agreement.The following sentence, after reiterating the Company'sposition that the Superior employees shall be violating theCompany-Union agreement if they honor CarpentersLocal 2687's picket line, outlines the reprisal the Companymight take against the Superior employees and the Unionin the event the Superior employees did not accept theCompany's erroneous position: discharge of all employeesrefusing to cross the anticipated picket line or just theUnion's leaders; termination of the contract; suit againstthe Union and its leaders for damages and an injunction;filing of an unfair labor practice charge against the latter.In the closing sentence, the Company advised theSuperior employees and the Union that it was keeping alloptions open in the event any of the employees, despite theSeptember 15 letter, nevertheless chose not to cross theanticipated Carpenters Local 2687's picket line the follow-ing day, stating that in such event "they will have subjectedtheUnion and themselves to possible legal action."The Board has held with court approval on a number ofoccasions that employer distribution of false, misleading,or inaccuratestatementsto employees regarding theircontract rights and/or rights under the Act violates SectionN LR, B v Union Carbide Corp,(C A 4),440 F 2d 54, 58,Ourisman ChevCo v. Automotive Lodge 1486,(D C D C), 77 LRRM 208414GeneralCable Corp v IBEW Local 1798,D.C Tenn, 77 LRRM3123,Disneyland v OperatingEngineers,Cal S Ct, 75 LRRM 2661,JerseyFarms Milk Service v Meat Cutters,D.C Tenn, 69 LRRM 2409,Honeywell,Inc vIUE,Pa Ct Corn Pleas, 66 LRRM 2027, etc15See particularlyOurisman Chev, Falstaff Brewing,plusother casescited in InI 1 and 13 above DIAMOND NATIONAL CORPORATION8(a)(1) of the Act(Dayton Food Fair Stores v. N.L.R.B.,399F.2d 153 (C.A.6),Amalgamated ClothingWorkers v.N.L.R B. (Black-Southland Sportswear),420 F.2d 1296;N L R.B v. May Aluminum,398 F.2d 47 (C.A. 5);WaldMfg Co,176 NLRB) including implied or actual threats ofreprisal for employee exercise of a contract or statutoryright(N.L.R.B. v. Langenbacher,398 F.2d 459 (C.A. 2);Strauss Levi & Co,172 NLRB No 57).The Trial Examiner has held above that the Companyinaccurately stated in its September 15 letter to its Superioremployees that, if they chose to exercise their section 1,article 18 contract right and Section 7 of the Act statutoryright to refrain from crossing a "stranger" picket line thenext day, they would thereby violate the company-unioncontract.While the Company attempted to carefully andlegalistically limit its remarks, it nevertheless proceedednext to convey the clear implication that any employeewho chose to exercise his rights stated above and refrainedfrom crossing the picket line in question, thereby riskedloss of his job, loss of his contract rights, and loss of hisinterests in monies within the Union's treasury. The TrialExaminer therefore finds and concludes that by so doingthe Company interfered with, restrained, and coerced itsSuperior employees in the exercise of rights guaranteedthem in Section 7 of the Act and thus violated Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commerce,in a business affecting commerce, and the Union is a labororganization as those terms are defined in Section 2(2), (5),(6), and (7) of the Act.2.The Company violated Section 8(a)(1) of the Act by,on September 15, 1969, giving its Superior employees theunsolicited and inaccurate advice that they would be in_violation of the company-union contract if they refused tocross the picket lines of Carpenters Local 2687 thefollowing day and warning that they might lose their jobs,lose their contract rights, and lose benefits which mightotherwise accrue to them from expenditures from theuniontreasury.3.The unfair labor practice herein specified affectscommerce as defined in the Act.THE REMEDYHaving found that the Company engaged in an unfairlabor practice which violated Section 8(a)(1) of the Act, theExaminer shall recommend that the Company cease anddesist from further commission of the unfair labor practiceand post and maintain notices designed to effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record, and pursuant toSection 10(c) of the Act, the Trial Examiner recommendsthat the Board issue the following recommended: 16ORDERDiamond National Corporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from advising its Superior employ-567ees they will be or are in violation of the workingagreement between Diamond National Corporation andInternationalWoodworkers of America, AFL-CIO, LocalUnion 3-249, in the event they choose to honor a picketline established by a union other than theirs and warningthem of reprisals in the event they so choose,and in anylikeor relatedmanner interfering with its employees'exercise of their right to assist Local 2687, InternationalBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization.2. Take the following affirmative action designed toeffectuate the purposes of the Act.(a)Post at its Superior, Montana, plant copies of theattached notice marked "Appendix B." i7 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by the Company'sauthorized representative, shall be posted by it immediate-lyupon receipt thereof and maintained by it for 60consecutivedaysthereafter,in conspicuous places, includ-ing all places where notices are customarily posted.Reasonable steps shall be taken by the Companyto insurethat said notices are not altered, defaced,or covered byany othermaterial.(b)NotifytheRegionalDirector for Region 19, inwriting, within 20daysfrom the date of this Decision, whatsteps the Company has taken to comply herewith.is16 in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, recommendations,and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposesiT In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe NationalLaborRelations Board "18 In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 19, in writing,within 20 daysfrom the date of this Order,what steps the Company has taken to complyherewith "APPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, aftera trial, that we violated Federal law by mistakenly advisingyou on September 15, 1969, that you would violate thecontractbetweenyourUnion and our Company bycrossingthe picket lines of Carpenters Local 2687 whichwe expected the next day and warning you of reprisalstherefor,WE WILL NOT in the future tell you that you are inviolation of our agreement with your Union and warnyou that you may be subject to reprisal if you choose tohonor picket lines established at our premises byCarpenters Local 2687 or any labor organization otherthan your own in the course of any dispute betweensuch organization and our Company. 568DECISIONS OF NATIONAL LABORRELATIONS BOARDDIAMOND NATIONALThis notice must remain posted for 60 consecutive daysCORPORATIONfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may beDatedBydirected to the Board's Office, Republic Building, 10th(Representative)(Title)Floor, 1511 Third Avenue, Seattle,Washington 98101,Telephone 206-442-4532.Thisisan official notice and must notbe defaced byanyone.